Citation Nr: 0517815	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  03-05 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from December 1964 to December 
1968 in the U.S. Marine Corps.  He also served in the Army 
National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision in which 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in part, denied entitlement to service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for PTSD.  He maintains 
that his PTSD is related to in-service combat exposure.  He 
maintains that he was exposed to fire fights and involved in 
ambushes and other atrocities while serving in combat.  He 
also recalled that his platoon leader died after stepping on 
a booby trap.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  If 
it is not shown that a veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish their occurrence.  Rather, his alleged service 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown , 6 Vet. App. 283 (1994).

In March 2002, a VA examiner found that the full criteria for 
PTSD had not been met and rendered a diagnosis of dysthymia.  
At that time, the examiner reviewed the veteran's service 
records, which are negative for any indication of combat 
activity and VA outpatient treatment reports dated from 1998 
to 2001, which show a diagnosis of PTSD.

In March 2003, the veteran submitted a January 2003 letter 
from the Department of the Navy showing that he had been 
awarded a Combat Action Ribbon for his service in the U.S. 
Marine Corps.  He also submitted pictures, demonstrating that 
he may have been exposed to several traumatic events.  Given 
the foregoing, the evidence verifies the occurrence of the 
veteran's alleged in-service stressors.  Cohen v. Brown, 7 
Vet. App. 128 (1997); 38 C.F.R. § 3.304(d).  

Because the veteran's in-service stressors have been 
verified, a contemporaneous VA examination is needed to 
determine whether he has PTSD, and if so, whether the 
disorder is etiologically related to his military service.  
See Cohen v. Brown, 10 Vet. App. 128 (1997).

Additionally, in an undated letter, counselors from the Vet 
Center wrote that the veteran received individual and group 
therapy on a weekly basis.  Although some reports from the VA 
Medical Center's Mental Health Clinic are of record, it 
appears as though the reports from the Vet Center are not of 
record.  Thus, additional development in this regard is 
needed.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, in May 2004, after the last supplemental statement 
of the case, VA outpatient treatment reports dated from 2002 
to 2004 were received.  As such, additional action in this 
regard is warranted.  38 C.F.R. § 19.31 (2004).



This case is remanded for the following:

1.  Ask the veteran to submit any 
additional evidence in his possession 
that may support of his claim.  

2.  Ask the veteran to identify any 
physicians and medical facilities from 
which he has received treatment for PTSD.  
After obtaining any necessary information 
and authorization, obtain any additional 
treatment reports associated with the 
veteran's PTSD, including treatment 
reports from the Vet Center.  All records 
received should be incorporated into the 
claims folder.

3.  Once the above-mentioned development 
has been accomplished, schedule the 
veteran for an appropriate examination to 
determine whether he has PTSD.  The 
veteran must be informed of the potential 
consequences of his failure to appear at 
any scheduled examination, and a copy of 
this notification should be associated 
with the claims file.  The claims file, a 
copy of this remand, and a list of the 
stressful incident(s) found corroborated 
by the evidence must be provided to the 
examiner for review, e.g., the veteran's 
Combat Action Ribbon, pictures, etc.  The 
examination should include all 
appropriate tests and evaluations.  The 
examiner must determine whether the 
veteran has PTSD, and, if so, whether the 
in-service stressful episodes are 
sufficient to warrant the diagnosis of 
PTSD.  See Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM IV).  The examiner should be 
instructed that only the verified events 
listed by the RO may be considered as 
stressors.  If PTSD is diagnosed, the 
examiner must explain whether and how 
each of the diagnostic criteria is or are 
satisfied.  Also, if PTSD is diagnosed, 
the examiner must identify the stressors 
supporting the diagnosis.  The complete 
rationale must be given for any opinion 
expressed and the foundation of all 
conclusions should be clearly set forth.

4.  Thereafter, review the file and 
readjudicate the claim of entitlement to 
service connection for PTSD.  If the 
benefit sought on appeal remains denied, 
provide the veteran and his 
representative with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no conclusion as to the ultimate 
disposition rendered in this case.  No action is required of 
the veteran unless notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

